In a street widening proceeding, initiated under article 14 of the Village Law, Federated Department Stores, Inc., appeals from an order denying its application to open and amend the final decree by inserting provisions therein directing the payment of additional interest on the awards made to appellant as owner of certain damage parcels, and further directing the refund to appellant of its pro rata share of allegedly excess costs and charges entered by the respondent village against appellant and others as owners of property situated in the area which was assessed for benefit. Appeal dismissed, with $10 costs and disbursements. The order sought to be reviewed, being neither the final decree nor the confirmation of report mentioned in the statute, is not appealable (Village Law, § 321-Z). We have, however, considered the merits. If the appeal were not being dismissed, the order would be affirmed. In our opinion, under the circumstances of the proceeding at bar, the Special Term was without power to alter the final decree, in the respects urged by appellant, under the provisions of section 321-k of the Village Law, where six months had expired between the entry of the final decree and the making of appellant’s application. (Cf. Matter of City of New York [Dickens Ave.], 238 App. Div. 850, affd. 262 N. Y. 699; Matter of City of New York [East Biv. Drive], 194 Mise. 611; 29 C. J. S., Eminent Domain, § 313.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.